DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17/380,596 filed 11/18/21.  
Claim(s) 1-20 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 2345/DEL/2015 , filed 07/30/2015, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 2345/DEL/2015  (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,102,317 B2 [hereinafter as ‘317 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘317 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A system comprising:
receive a first request for  ...;
transmit a first response …; and
generate for display a user interface containing the first page in the web application including the content for the first view within the first page….
The claim(s) 1 of '581 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).
 “Claim(s) 1 of ‘317 is generic to the species of invention covered by claim(s) 1 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claim(s) 1 were properly rejected under the doctrine of obviousness-type double patenting."(In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
            
As per independent claim(s) 10 & 16, they are also directed to the same subject matter recited in claim 1 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 2-9, 11-15, 17-20, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,581,989 B2 [hereinafter as ‘989 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘989 patent contains the subject matter claimed in the instant application.  As per claim(s) 1, both applications are claiming common subject matter, as follows:
A system comprising:
receive a first request for  ...;
transmit a first response …; and
generate for display a user interface containing the first page in the web application including the content for the first view within the first page….
The claim(s) 1 of '989 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).
 “Claim(s) 1 of ‘989 is generic to the species of invention covered by claim(s) 1 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, the species claims preclude issuance of the generic application.  In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354.  According, absent a terminal disclaimer, claim(s) 1 were properly rejected under the doctrine of obviousness-type double patenting."(In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993)
            
As per independent claim(s) 10 & 16, they are also directed to the same subject matter recited in claim 1 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 2-9, 11-15, 17-20, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 9 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Warner, U.S. Patent/Pub. No. 2015/0113053 A1.
As to claim 1, Warner teaches a system, comprising: a server system having a memory and a processor, the server system configured to: 
receive a first request for first data for a first page in a web application, wherein the web application is composed of a plurality of pages, and wherein each of the plurality of pages includes one or more views (Warner, page 3, paragraph 26 & 29; i.e., [0026] a browser 181 executed in client 109 issues a network page request 127, which is sent over the network 112 to the network page server application 118. The network page server application 118 may provide the network page request 127 to the network page generation application 121, which generates a network page in response to the request; [0029] Another example of a non-standard header may be "x-dom-id," which corresponds to a unique document object model (DOM) identifier assigned to the widget in the DOM of the network page. The DOM identifier value may be referenced by CSS, JavaScript, and/or other resources in the resource data 175 pertaining to the widget {according to the definition in the Detail Description of “view” (paragraph 12) each of the HTML views is associated with a particular URL path ( or "route"), and the correspondences between views and URL paths are registered with the routing service}); 
transmit a first response containing the first data for the first page in the web application (Warner, figure 5; page 1, paragraph 14; page 2, paragraph 15; i.e., [0014] The network page server application 118 is executed to serve up network page data 124 containing network pages and/or other data in response to network page requests 127; [0015] The network page generation application 121 is executed in association with the network page server application 118 to obtain network page requests 127 and generate network pages in fulfillment of the network page requests 127. Various network pages may include network page portions that are generated by external servers), wherein the first data includes: 
software code for generating the first page in the web application (Warner, page 3, paragraph 26; i.e., [0026] a browser 181 executed in client 109 issues a network page request 127, which is sent over the network 112 to the network page server application 118. The network page server application 118 may provide the network page request 127 to the network page generation application 121, which generates a network page in response to the request); and 
a plurality of static identifiers, wherein the plurality of static identifiers include a first page identifier that identifies the first page in the web application and a first view identifier that identifies a first view within the first page in the web application, and the first page identifier is associated with multiple view identifiers corresponding to different views within the first page (Warner, page 1, paragraph 10 & 14; page 3, paragraph 29; page 4, paragraph 41; page 6, paragraph 57, 59-61; i.e., [0014] The network page server application 118 is executed to serve up network page data 124 containing network pages and/or other data in response to network page requests 127; [0015] The network page generation application 121 is executed in association with the network page server application 118 to obtain network page requests 127 and generate network pages in fulfillment of the network page requests 127. Various network pages may include network page portions that are generated by external servers; [0029] Another example of a non-standard header may be "x-dom-id," which corresponds to a unique document object model (DOM) identifier assigned to the widget in the DOM of the network page. The DOM identifier value may be referenced by CSS, JavaScript, and/or other resources in the resource data 175 pertaining to the widget; [0041] In box 333, the network page generation application 121 generates the network page using the widget data 133.
For example, the network page generation application 121 may concatenate the various network page portions from the widget data 133 with internally generated network page portions. In box 336, the network page generation application 121 sends the generated network page to the client 109. In some embodiments, data making up the network page may be flushed as it is generated. For example, a portion of the network page may be generated and sent to the client 109 after widget data 133 for a first widget on the network page is obtained but before widget data 133 has been obtained for a second widget on the network page; {according to the definition in the Detail Description of “view” (paragraph 12) each of the HTML views is associated with a particular URL path ( or "route"), and the correspondences between views and URL paths are registered with the routing service}); 
receive a second request for second data containing content for the first view within the first page, wherein the second request includes the plurality of static identifiers (Warner, figure 6; page 6, paragraph 54-55; i.e., [0054] obtains a widget data request 130 (FIG. 1) from the network page generation application 121 (FIG. 1) over the network 112 (FIG. 1). In box 606, the widget server application 157 determines the page location, DOM identifier, widget root identifier, cookies, and/or other HTTP headers in the widget data request; {according to the definition in the Detail Description of “view” (paragraph 12) each of the HTML views is associated with a particular URL path ( or "route"), and the correspondences between views and URL paths are registered with the routing service}); 
store the plurality of static identifiers, including the first page identifier and the first view identifier, received in the second request, in the memory (Warner, page 3, paragraph 29; i.e., [0029] Another example of a non-standard header may be "x-dom-id," which corresponds to a unique document object model (DOM) identifier assigned to the widget in the DOM of the network page. The DOM identifier value may be referenced by CSS, JavaScript, and/or other resources in the resource data 175 pertaining to the widget; [0041] In box 333, the network page generation application 121 generates the network page using the widget data 133.  For example, the network page generation application 121 may concatenate the various network page portions from the widget data 133 with internally generated network page portions. In box 336, the network page generation application 121 sends the generated network page to the client 109. In some embodiments, data making up the network page may be flushed as it is generated. For example, a portion of the network page may be generated and sent to the client 109 after widget data 133 for a first widget on the network page is obtained but before widget data 133 has been obtained for a second widget on the network page; {according to the definition in the Detail Description of “view” (paragraph 12) each of the HTML views is associated with a particular URL path ( or "route"), and the correspondences between views and URL paths are registered with the routing service}); and 
transmit the second data containing the content for the first view within the first page (Warner, figure 5-6; page 2, paragraph 16; i.e., [0016] the network page generation application 121 may issue supplemental data requests 134 to the external servers. The supplemental data requests 134 may correspond to modified HTTP requests. The supplemental data request 134 may also correspond to Ajax requests or callbacks. In response, the network page generation application 121 obtains supplemental data 135 from the external servers, which may include data related to the network page portions), and 
a client device having a memory and a processor, the client device configured to: 
receive the first data from the server based on the first request (Warner, figure 5); -2-GEORGEAtty Docket No.: SJP-4010-0584 Appl. No. 17/380,596 
process the first data for generating the first page in the web application (Warner, figure 5-6; page 5, paragraph 43; i.e., [0043] Beginning with box 403, the network page generation application 121 obtains a first network page request 127 (FIG.1) from the client 109 (FIG.1). In box 406, the network page generation application 121 obtains widget data 133 (FIG.1) from the widget server application 157 (FIG.1). The widget data 133 is an HTTP response that sets one or more cookies corresponding to the widget); 
transmit the second request for the second data containing the content for the first view within the first page, wherein the second request includes the plurality of static identifiers (Warner, figure 5-6; page 5, paragraph 51-52; i.e., [0051] the network page generation application 121 sends a supplemental data request 134 (FIG. 1) to the appropriate widget server application 157. The network page generation application 121 identifies the appropriate widget server application 157 according to the widget root identifier; [0052]  the network page generation application 121 obtains supplemental data 135 (FIG. 1) from the widget server application 157 in response to the request. In box 524, the network page generation application 121 sends the supplemental data 135 to the client 109 as the network page data 124); 
receive the second data containing the content for the first view within the first page (Warner, figure 5-6; page 5, paragraph 51-52; i.e., [0051] the network page generation application 121 sends a supplemental data request 134 (FIG. 1) to
the appropriate widget server application 157. The network page generation application 121 identifies the appropriate widget server application 157 according to the widget root identifier; [0052]  the network page generation application 121 obtains supplemental data 135 (FIG. 1) from the widget server application 157 in response to the request. In box 524, the network page generation application 121 sends the supplemental data 135 to the client 109 as the network page data 124); and 
generate for display a user interface containing the first page in the web application including the content for the first view within the first page (Warner, page 3, paragraph 23; page 5, paragraph 50; i.e., [0023] The resource data 175 includes various style sheets, code libraries, and/or other widget-related resources that may be served up by the widget server application 157 for use by the network page generation application 121 in generating network pages; the network page generation application 121 obtains widget data 133 (FIG. 1) from the widget server application 157 in response to the widget data request 130 and based at least in part on one or more of the non-standard headers in the widget data request).  
As to claim 2, Warner teaches the system as recited in claim 1, wherein the client device is further configured to: 
transmit a third request for third data based on user input made in association with the user interface, wherein the third request contains the plurality of static identifiers including the page identifier and a second view identifier that identifies a second view within the page in the web application (Warner, figure 5-6; page 6, paragraph 54-55; i.e., [0054] the widget server application 157 determines the page location, DOM identifier, widget root identifier, cookies, and/or other HTTP headers in the widget data request 130).  
As to claim 3, Warner teaches the system as recited in claim 2, wherein the server system is further configured to: 
receive the third request for the third data (Warner, figure 5-6; page 6, paragraph 54-55; i.e., [0054] the widget server application 157 determines the page location, DOM identifier, widget root identifier, cookies, and/or other HTTP headers in the widget data request 130); 
generate the third data including the content for the second view (Warner, figure 5-6; page 1, paragraph 3; page 3, paragraph 23; page 5, paragraph 49-50; i.e., [0023] The resource data 175 includes various style sheets, code libraries, and/or other widget-related resources that may be served up by the widget server application 157 for use by the network page generation application 121 in generating network pages; the network page generation application 121 obtains widget data 133 (FIG. 1) from the widget server application 157 in response to the widget data request 130 and based at least in part on one or more of the non-standard headers in the widget data request; [0049] the network page generation application 121 sends a widget data request 130 (FIG. 1) to the widget server application 157 (FIG. 1).  The widget data request 130 includes a widget root identifier that will be used by the client 109 to identify the widget. The widget root identifier may correspond to a base path for a URL; [0050] In box 509, the network page generation application 121 obtains widget data 133 (FIG. 1) from the widget server application 157 in response to the widget data request 130 and based at least in part on one or more of the non-standard headers in the widget data request); and 
transmit the third data to the client device (Warner, figure 5-6; page 3, paragraph 23; page 5, paragraph 49; i.e., [0049] the network page generation application 121 sends a widget data request 130 (FIG. 1) to the widget server application 157 (FIG. 1).  The widget data request 130 includes a widget root identifier that will be used by the client 109 to identify the widget. The widget root identifier may correspond to a base path for a URL).  
As to claim 9, Warner teaches the system as recited in claim 1, wherein the first data further includes one or more dynamic identifiers, wherein the plurality of static identifiers (Warner, figure 5-6; page 6, paragraph 54-55; i.e., [0054] obtains a widget data request 130 (FIG. 1) from the network page generation application 121 (FIG. 1) over the network 112 (FIG. 1). In box 606, the widget server application 157 determines the page location, DOM identifier, widget root identifier, cookies, and/or other HTTP headers in the widget data request; {according to the definition in the Detail Description of “view” (paragraph 12) each of the HTML views is associated with a particular URL path ( or "route"), and the correspondences between views and URL paths are registered with the routing service}) and the one or more dynamic identifiers are embedded within the software code for generating the first page in the web application (Warner, page 3, paragraph 23; i.e., [0023] The session data 169 includes data relating to session identifiers for sessions that have been established by the session establishment application 151).

Claim(s) 10 & 16 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 10 & 16 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 17 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 2.  Therefore, claim(s) 17 is/are also rejected for similar reasons set forth in claim(s) 2.
Claim(s) 15 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 9.  Therefore, claim(s) 15 is/are also rejected for similar reasons set forth in claim(s) 9.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 12-13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner, U.S. Patent/Pub. No. 2015/0113053 A1 in view of Beck, U.S. Patent/Pub. No. 2014/0122994 A1.
As to claim 4, Warner teaches the system as recited in claim 3.  But Warner failed to teach the claim limitation wherein update the user interface using the third data by keeping the first page in the web application loaded while updating a portion of the first page in the web application that includes the content for the first view with the content for the second view.  
However, Beckman teaches the limitation wherein update the user interface using the third data by keeping the first page in the web application loaded while updating a portion of the first page in the web application that includes the content for the first view with the content for the second view (Beckman, page 2, paragraph 15; i.e., [0015] The web page can be configured to detect a scroll event and dynamically update the visible portion of the web page based on the scroll event. For example, the web page can be configured to detect a movement of a scroll bar in a web browser window associated with the web page and dynamically update the visible portion of the web page to present the different view of the presentation of content items and/or a different view of the continuous presentation of the set of content items. The scroll bar can be operable to allow the user to scroll through the continuous presentation of the set of content items and/or web page. The different view of the presentation of content items and/or the different view of the continuous presentation of the set of content items can be associated with the position of the scroll bar resulting from the scroll event).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner in view of Beckmann so that the system would be able to generate page in the single page application.  One would be motivated to do so to reduce the cumbersome, confusing and difficult (see Beckmann, page 1, paragraph 5).
As to claim 5, Warner teaches the system as recited in claim 1.  But Warner failed to teach the claim limitation wherein the web application is a single page application (SPA), and the SPA is composed of a hierarchy of components that includes the plurality of pages.  
However, Beckman teaches the limitation wherein the web application is a single page application (SPA), and the SPA is composed of a hierarchy of components that includes the plurality of pages (Beckman, page 1, paragraph 7; page 3, paragraph 36; i.e., [0007] single page within an application; [0036] content management system 106 can store the content items in the same folder hierarchy as they appear on client device 102;. However, content management system 106 can store the content items in its own order, arrangement, or hierarchy).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner in view of Beckmann so that the system would be able to generate page in the single page application.  One would be motivated to do so to reduce the cumbersome, confusing and difficult (see Beckmann, page 1, paragraph 5).

Claim(s) 12-13 & 18-19 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 4-5.  Therefore, claim(s) 12-13 & 18-19 is/are also rejected for similar reasons set forth in claim(s) 4-5.


Claim(s) 6, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner, U.S. Patent/Pub. No. 2015/0113053 A1 in view of Beck, U.S. Patent/Pub. No. 2014/0122994 A1, and further in view of Bernet, U.S. Pub. No. 2004/0022191 A1.
As to claim 6, Warner-Beck teaches the system as recited in claim 5.  But Warner-Beck failed to teach the claim limitation whereinAppl. No. 17/380,596 the plurality of static identifiers further include a product identifier and a subapplication identifier, and the product identifier, the subapplication identifier, the page identifier, and the first view identifier correspond to the hierarchy of components in the SPA where the product identifier is associated with a highest level in the hierarchy and the first view identifier is associated with a lowest level in the hierarchy.  
However, Bernet teaches the limitation wherein the plurality of static identifiers further include a product identifier and a subapplication identifier (Bernet, page 5, paragraph 46-48; i.e., [0046] additional fine-grained application-related information beyond that of application identifier may be provided in a qualitative service-type message. To this end, in one implementation, a hierarchical structure is provided for the attributes carried in the application policy elements. More particularly, the highest level of the hierarchy specifies the application name (identifier); [0048] Sub-application identifiers may be application dependent, that is, each application identifier has a number of sub-application identifiers associated therewith that each have a meaning only with respect to that application. Other sub-application identifiers may be global across applications), and the product identifier, the subapplication identifier (Bernet, page 5, paragraph 48; i.e., [0048] Sub-application identifiers may be application dependent, that is, each application identifier has a number of sub-application identifiers associated therewith that each have a meaning only with respect to that application. Other sub-application identifiers may be global across applications), the page identifier, and the first view identifier correspond to the hierarchy of components in the SPA where the product identifier is associated with a highest level in the hierarchy (Bernet, page 5, paragraph 46; i.e., [0046] additional fine-grained application-related information beyond that of application identifier may be provided in a qualitative service-type message. To this end, in one implementation, a hierarchical structure is provided for the attributes carried in the application policy elements. More particularly, the highest level of the hierarchy specifies the application name (identifier)) and the first view identifier is associated with a lowest level in the hierarchy (Bernet, page 5, paragraph 46; i.e., [0046] additional fine-grained application-related information beyond that of application identifier may be provided in a qualitative service-type message. To this end, in one implementation, a hierarchical structure is provided for the attributes carried in the application policy elements. More particularly, the highest level of the hierarchy specifies the application name (identifier)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner-Beckmann in view of Bernet so that the system would be able to enables network administrators to manage QoS based on application type.  One would be motivated to do so to benefit from the existing QoS mechanisms that are centered on quantitative-based parameters (see Bernet, page 2, paragraph 10).

Claim(s) 14 & 20 is/are directed to a system and method claims and they do not teach or further define over the limitations recited in claim(s) 6.  Therefore, claim(s) 14 & 20 is/are also rejected for similar reasons set forth in claim(s) 6.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner, U.S. Patent/Pub. No. 2015/0113053 A1 in view of Miyamoto, U.S. Pub. No. 2009/0055443 A1.
As to claim 7, Warner teaches the system as recited in claim 1.  But Warner failed to teach the claim limitation wherein maintain a log in the memory of the server system, wherein the log is associated with user navigation of the web application; generate for display a log user interface page containing information associated with the log in the memory of the server system; and transmit the log user interface page to the client device.  
However, Miyamoto teaches the limitation wherein maintain a log in the memory of the server system, wherein the log is associated with user navigation of the web application (Miyamoto, figure 1; page 3, paragraph 33 & 38; i.e., [0033] the logging database 104, in addition to a form ID, for example, a session ID, a client IP address, a user ID having been identified, and a URL; [0038] The content combining unit 107 records the generated form in the logging database 104. An easily viewable log of operations can be kept by recording, in the logging database); generate for display a log user interface page containing information associated with the log in the memory of the server system (Miyamoto, figure 1; page 3, paragraph 33 & 38; i.e., [0033] the logging database 104, in addition to a form ID, for example, a session ID, a client IP address, a user ID having been identified, and a URL; [0038] The content combining unit 107 records the generated form in the logging database 104. An easily viewable log of operations can be kept by recording, in the logging database); and transmit the log user interface page to the client device (Miyamoto, figure 1; page 3, paragraph 36; i.e., [0036] resending the input form to the first one of the clients 200, recording the error, and sending a notification to an operator.  Moreover, when a session ID, a client IP address, a user ID having been identified, and a URL corresponding to the send button recorded in the logging database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner in view of Miyamoto so that the system would be able to track user activities.  One would be motivated to do so to record a log of an operation (see Miyamoto, page 1, paragraph 7).
As to claim 8, Warner-Miyamoto teaches the system as recited in claim 7.  But Warner failed to teach the claim limitation wherein the log user interface page includes a portion of the log associated with user navigation of the web application, and wherein the portion of the log includes the plurality of static identifiers, including the page identifier and the first and second view identifiers, and one or more dynamic identifiers.  
However, Miyamoto teaches the limitation wherein a portion of the log associated with user navigation of the web application, and wherein the portion of the log includes the plurality of static identifiers, including the page identifier and the first and second view identifiers, and one or more dynamic identifiers (Miyamoto, figure 1; page 3, paragraph 33 & 38; i.e., [0033] the logging database 104, in addition to a form ID, for example, a session ID, a client IP address, a user ID having been identified, and a URL; [0038] The content combining unit 107 records the generated form in the logging database 104. An easily viewable log of operations can be kept by recording, in the logging database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warner in view of Miyamoto so that the system would be able to track user activities.  One would be motivated to do so to record a log of an operation (see Miyamoto, page 1, paragraph 7).

Listing of Relevant Arts
Lefebvre, U.S. Patent/Pub. No. US 20150278171 A1 discloses single page application.
Zhao, U.S. Patent/Pub. No. US 20110029489 A1 discloses logging data comprising user event and component ID.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449